DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Claims 1-13, 16, and 18, drawn to a system for treating a tissue site, classified in at least A61M1/90.
Claims 20-21, 25, 29, and 36-37, drawn to a method for treating a tissue site, classified in at least A61M2205/3344.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case, Invention II can be used to practice another and materially different apparatus, such as a system for treating a tissue site including medical drip bag for supplying and delivering antimicrobial solution to tissue interface without the need of positive-pressure source.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:

b)	the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
c)	the inventions require a different field of search (i.e. searching different classes/subclasses or electronic resources, or employing different search queries; See MPEP 808.02);
d)	the prior art applicable to one invention would not likely be applicable to another invention; and/or
e)	the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
In the instant case, the inventions have acquired a separate status in the art in view of their different/separate classification and the inventions require a different field of search (i.e. searching different classes/subclasses or electronic resources, or employing different search queries; See MPEP 808.02).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Attorney Christopher Cauble on 07/21/2021 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-13, 16 and 18.  Affirmation of this election must be made by applicant in replying to this Office action. Claims 20-21, 25, 29, and 36-37 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Status of Claims
Claims 1-13, 16, 18, 20-21, 25, 29, and 36-37 are pending in the application.
Claims 20-21, 25, 29, and 36-37 are withdrawn from further consideration.
Claims 1-13, 16, and 18 are examined on the merits.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 03/18/2020 and 11/23/2020 in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement(s) has/have been considered by the examiner.
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Claim Objections
Claim(s) 1 is objected to because of the following informalities:  
Claim 1, lines 6-7, “adapted to actuate a solution source for delivering an antimicrobial solution” should read --adapted to actuate the solution source for delivering an antimicrobial solution--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claim(s) 1-13, 16, and 18 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitations “an antimicrobial solution comprising a peroxy α-keto carboxylic acid” and “after delivery of the antimicrobial fluid to the therapeutic environment” in lines 7-8 and lines 10-11 respectively which is indefinite. It is unclear if the “antimicrobial solution” and the “antimicrobial fluid” are the same or different medication. Is the system for treating a tissue site required two different types of antimicrobial medication? For the purposes of examination, the recitation has been interpreted as they are the same medication. Thus, “after delivery of the antimicrobial fluid to the therapeutic environment” should read --after delivery of the antimicrobial solution to the therapeutic environment--.
Claim(s) 2-13, 16, and 18 is/are rejected as being dependent from claim 1 and therefor including all the limitation thereof..
Claims 2 and 18 recite the limitation “the antimicrobial fluid” which is indefinite. It is unclear if the “antimicrobial fluid” required in claim 1 are the same or different medication. Is the system for treating a tissue site required two different types of antimicrobial medication? For the purposes of examination, the recitation has been interpreted as they are the same medication. Thus, “the antimicrobial fluid” in claims 2 and 18 should read --the antimicrobial solution--.
Appropriate corrections are required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim(s) 1-3, 6-8, 10-12, 16, and 18 is/are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-6 of copending Application No. 15/392232 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because copending claims 1-6 contain the additional limitations of a system for treating a tissue site comprising a fluid-delivery interface fluidly coupled to In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).
Regarding instant claims 1, 16 and 18, claim 1 of copending application discloses all the limitations of instant claims 1, 16, and 18.
Examiner notes that the scope of the claimed “tissue interface” encompasses a manifold (¶0037-0038 and claim 18 of instant application). Thus, the disclosed “manifold” in reference application reads on the claimed “tissue interface”. 
Examiner notes that the scope of the claimed “a-keto carboxylic acid” encompasses peroxy pyruvic acid (¶0020, 0051, and claim 16 of instant application). Thus, the disclosed “peroxy pyruvic acid” in reference application reads on the claimed “a-keto carboxylic acid”.
Thus, instant claims 1, 16 and 18 and claim 1 of copending application are coextensive in scope.
Regarding instant claim 2, claim 2 of copending application discloses all the limitations of instant claim 2.
Regarding instant claim 3, claim 3 of copending application discloses all the limitations of instant claim 3.
instant claim 6, claim 4 of copending application discloses all the limitations of instant claim 6.
Regarding instant claims 7-8, claim 5 of copending application discloses all the limitations of instant claims 7-8.
Regarding instant claims 10-12, claim 6 of copending application discloses all the limitations of instant claims 10-12.
Examiner notes that the scope of the claimed limitation “providing the antimicrobial solution to the therapeutic environment” encompasses “providing the antimicrobial solution to the manifold” since the manifold is within the therapeutic environment (¶0031-0032 and 0037-0038 of instant application). Thus, instant claims 10-12 and claim 6 of reference application are coextensive in scope.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-13, 16, and 18 is rejected under 35 U.S.C 102(a)(1)/102(a)(2) as being anticipated by Ingram (US PGPUB 20170182230 – of record).
Regarding claim 1, Ingram discloses a system for treating a tissue site (Abstract, ¶0002 and Fig. 1), comprising:
a dressing (a dressing 102: ¶0027-0028 and Fig. 1) including a tissue interface (a tissue interface 108: ¶0027 and Fig. 1) adapted to contact the tissue site (108) and a cover (a cover 106: ¶0027 and Fig. 1) adapted to provide a fluid seal between a 
a positive-pressure source (a positive pressure source 116: ¶0028 and Fig. 1) operable to fluidly couple to a solution source (a solution source 114: ¶0028 and Figs. 1-1A) and adapted to actuate the solution source for delivering an antimicrobial solution comprising a peroxy α-keto carboxylic acid to the tissue interface (¶0008 and 0073);
a negative-pressure source (a negative pressure source 104: ¶0028 and Fig. 1) fluidly coupled to the dressing (¶0028) and adapted to provide negative pressure to the therapeutic environment after delivery of the antimicrobial solution to the therapeutic environment (¶0008, 0074, and Figs. 1-1A).
Regarding claim 2, Ingram discloses all the limitations as discussed above for claim 1.
Ingram further discloses wherein the negative pressure source is further adapted to provide negative pressure to the therapeutic environment before, during or after delivery of the antimicrobial solution to the therapeutic environment (104 is further adapted to provide negative pressure to the therapeutic environment before, during or after delivery of the antimicrobial solution to the therapeutic environment: ¶0075). 
Regarding claim 3, Ingram discloses all the limitations as discussed above for claim 1.
Ingram further discloses a processor (a controller 110: ¶0048 and Fig. 1A) operatively coupled to the negative-pressure source (104) to provide a target pressure to the therapeutic environment in a pressure control mode (¶0054 and 0076).
claim 4, Ingram discloses all the limitations as discussed above for claim 3.
Ingram further discloses wherein the pressure control mode is a continuous pressure mode (a continuous pressure mode is indicated by solid line 201 and dotted line 202 in Fig 2A: ¶0013, 0055, and 0077). 
Regarding claim 5, Ingram discloses all the limitations as discussed above for claim 3.
Ingram further discloses wherein the pressure control mode is an intermittent pressure mode (an intermittent pressure mode is indicated by solid lines 201, 203 and 205 in Fig. 2A: ¶0013, 0055, and 0078).
Regarding claim 6, Ingram discloses all the limitations as discussed above for claim 1.
Ingram further comprises a processor (a controller 110: ¶0048 and Fig. 1A) operatively coupled to the negative-pressure source (104) to provide a variable target pressure to the therapeutic environment in a dynamic pressure mode (a variable target pressure (VTP) is controlled by 110 that varies in a dynamic pressure mode: ¶0057 and 0079).
Regarding claim 7, Ingram discloses all the limitations as discussed above for claim 1.
Ingram further comprises a processor (a controller 110: ¶0048 and Fig. 1A) operatively coupled to the positive-pressure source (116) to provide the antimicrobial solution to the therapeutic environment in a predetermined dosage (¶0080).
claim 8, Ingram discloses all the limitations as discussed above for claim 1.
Ingram further comprises a processor (a controller 110: ¶0048 and Fig. 1A) operatively coupled to the positive-pressure source (116) to provide the antimicrobial solution to the therapeutic environment for a predetermined time (¶0081).
Regarding claim 9, Ingram discloses all the limitations as discussed above for claim 1.
Ingram further comprises a processor (a controller 110: ¶0048 and Fig. 1A) operatively coupled to the positive-pressure source (116) to provide the antimicrobial solution to the therapeutic environment at a predetermined rate over time (¶0082).
Regarding claim 10, Ingram discloses all the limitations as discussed above for claim 1.
Ingram further comprises a processor (a controller 110: ¶0048 and Fig. 1A) operatively coupled to the negative-pressure source (104) and the positive-pressure source (116) to provide negative pressure to the therapeutic environment prior to providing the antimicrobial solution to the therapeutic environment (¶0083). 
Regarding claim 11, Ingram discloses all the limitations as discussed above for claim 1.
Ingram further comprises a processor (a controller 110: ¶0048 and Fig. 1A) operatively coupled to the negative-pressure source (104) and the positive-pressure source (116) to provide negative pressure to the therapeutic environment after providing the antimicrobial solution to the therapeutic environment (¶0084).
claim 12, Ingram discloses all the limitations as discussed above for claim 1.
Ingram further comprises a processor (a controller 110: ¶0048 and Fig. 1A) operatively coupled to the negative-pressure source (104) and the positive-pressure source (116) to provide negative pressure to the therapeutic environment while providing the antimicrobial solution to the therapeutic environment (¶0085).
Regarding claim 13, Ingram discloses all the limitations as discussed above for claim 1.
Ingram further comprises a processor (a controller 110: ¶0048 and Fig. 1A) operatively coupled to the negative-pressure source (104) and the positive-pressure source (116) to provide negative pressure to the therapeutic environment and to provide the antimicrobial solution to the therapeutic environment, wherein at least one of the negative pressure and the antimicrobial solution are provided in a repeating manner (¶0068).
Regarding claim 16, Ingram discloses all the limitations as discussed above for claim 1.
Ingram further comprises wherein the peroxy a-keto carboxylic acid is peroxy pyruvic acid (Abstract, ¶0006-0008, 0020, 0069, and 0089).
Regarding claim 18, Ingram discloses all the limitations as discussed above for claim 1.
Ingram further comprises wherein the tissue interface (108) is a manifold (the tissue interface 108 is a manifold 140: ¶0037 and Fig. 1) comprising a porous foam material having interconnected pores (the manifold 140 is a porous foam material .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Adams (US PGPUB 20060100594) discloses a system for treating a wound comprising a dressing, a positive pressure source, and a negative pressure source (Fig. 3 and accompanying text).
 Randolph (US PGPUB 20130211348) discloses a system for treating a wound comprising a dressing, a positive pressure source, and a negative pressure source (Fig. 2 and accompanying text).
Papay (US PGPUB 20130178785 – of record) discloses a system for healing a wound comprising a therapeutic agent delivery mechanism, a suction mechanism, and a power source (Figs. 1-5 and accompanying text).
Neas (US PGPUB 20120213835) discloses that peroxy α-keto carboxylic acid can be used to treat wound, promote wound healing, and have antimicrobial properties (¶0045).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHU Q TRAN whose telephone number is (571)272-2032.  The examiner can normally be reached on Monday-Thursday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




       /NHU Q. TRAN/       Examiner, Art Unit 3781                                                                                                                                                                                                                                                                                                                                            /ANDREW J MENSH/      Primary Examiner, Art Unit 3781